          Case 2:18-cv-02344-JAM-AC Document 11 Filed 11/19/18 Page 1 of 5
                                                               PRO HAC VICE APPLICATION,
                                                             ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                   TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                     PROPOSED ORDER


  Martin E. Grossman and Richard David
  Classick, Jr.,                                   Case No. 2:18-02344-JAM-AC

                                   Plaintiff(s),

  v.

  Schell & Kampeter, Inc. d/b/a Diamond
  Pet Foods, and Diamond Pet Foods Inc.
                              Defendant(s).



          I, Steven D. Soden, attorney for Defendant Schell & Kampeter, Inc. d/b/a Diamond Pet

 Foods (also improperly named as Diamond Pet Foods Inc.) hereby petition for admission to

 practice Pro Hac Vice under the provision of Local Rule 180(b)(2). I understand and consent to

 ECF Registration and Electronic Service as detailed below and I have submitted payment in the

 amount of $225.00 to the Clerk, U.S. District Court. In support of this petition, I state under

 penalty of perjury that:

          My business address is:

 Firm Name:             Shook, Hardy & Bacon L.L.P._________________________________

 Address:               2555 Grand Boulevard______________________________________

                        ________________________________________________________

 City:                  Kansas City______________________________________________

 State:                 Missouri ZIP Code: 64108

 Voice Phone:               ( 816 )_474-6550_________________________________________

 FAX Phone:                 ( 816 )_421-5547_________________________________________

 Internet E-mail:       ssoden@shb.com ____________________________________

 Additional E-mail:     speterson@shb.com, SFDistribution@shb.com

 I reside in City:      Kansas City________________ State: Missouri________________
Case 2:18-cv-02344-JAM-AC Document 11 Filed 11/19/18 Page 2 of 5
         Case 2:18-cv-02344-JAM-AC Document 11 Filed 11/19/18 Page 3 of 5
                                     ORDER

         IT IS SO ORDERED.


Dated:                                           ___________________________
                                                 JUDGE, U.S. DISTRICT COURT
        Case 2:18-cv-02344-JAM-AC Document 11 Filed 11/19/18 Page 4 of 5
               ECF REGISTRATION AND CONSENT TO ELECTRONIC SERVICE
        Beginning January 3, 2005, all cases filed and pending in the Eastern District of
California are subject to electronic filing, service (ECF) and electronic case storage procedures
(CM). This form shall be used to register for accounts on the Court’s Electronic Case File
(ECF) system which permits electronic filing.
        By submitting this Petition to Appear Pro Hac Vice and ECF Registration Form, I
        understand:
1.     Registration herein is for ECF use only in cases proceeding in the U.S. District Court for
the Eastern District of California.

2.     Each attorney who is wishes to appear in the Eastern District pro hac vice must
complete and sign an Attorney Registration Form. An attorney’s password issued by the court
combined with the attorney’s identification (login), serves as and constitutes the attorney
signature. Therefore, an attorney/participant must protect and secure the password issued by
the court. If there is any reason to suspect the password has been compromised in any way,
such as resignation or reassignment of the person with authority to use the password, it is the
duty and responsibility of the attorney/participant to immediately notify the court. The court will
immediately delete the password from the electronic filing system and issue a new password.

3.      Unless an attorney expressly declines to consent (see below) registration as a Filing
User constitutes: (1) consent to receive service electronically and waiver of the right to receive
service by first class mail pursuant to Federal Rule of Civil Procedure 5(b)(2)(D); (2) consent to
electronic service and waiver of the right to service by personal service or first class mail
pursuant to Federal Rule of Civil Procedure 5(b)(2)(D). Note: Service of Summons and
Complaint pursuant to Federal Rule of Civil Procedure 4 are not encompassed by
electronic service. Waiver of service and notice by first class mail applies to notice of the entry
of an order or judgment. Service by electronic means is complete upon transmission of the
Notice of Electronic Filing.

4.       A user accesses court information via the court’s Internet site or through the Public
Access to Court Electronic Records (“PACER”) Service Center. PACER involves a separate,
free registration. Although the court manages the procedures for electronic filing, all
electronic public access to case file documents occurs through PACER. A PACER login is
required, in addition to, the password issued by the court. To register for PACER, a user must
complete the online form or submit a registration form, available on the PACER website
(http://pacer.psc.uscourts.gov).

5.       By this registration, I understand that the specific procedures which control electronic
filing can be found in the Local Rules and CM/ECF User’s Manual, all of which can be accessed
on the Court’s website. Please periodically access these Rules and Manual in order to
understand electronic filing requirements, and any changes which may be later implemented.
Serious and/or sustained failure to abide by those procedures may result in a termination of
electronic filing privileges which are a prerequisite to practice in the Eastern District.
Notice Regarding Non-Consent to Electronic Service. An attorney may expressly forego consenting to
service and receipt of filed documents by electronic service pursuant to Federal Rule of Civil Procedure
5(b)(2)(D). This decision not to consent must be by separate document in writing addressed to the Office
of the Clerk. Parties not consenting to electronic service must serve by the other methods specified in
Rule 5.

The court strongly urges that all attorneys consent to serve and receive service of filed documents by
means of electronic service. There is no significant downside to such consent and universal participation
in electronic service will benefit all concerned. Failure to consent to electronic service does not
relieve attorneys of the obligation to file documents electronically when required to do so or
otherwise abide by CM/ECF procedures.
       Case 2:18-cv-02344-JAM-AC Document 11 Filed 11/19/18 Page 5 of 5



                       The Supreme Court of Missouri




                        Certificate of Admission as an
                               Attorney at Law

       I, Betsy AuBuchon, Clerk of the Supreme Court of Missouri, do hereby certify that the

records of this office show that on 10/1/1993,


                                Steven Davicf Soden
was duly admitted and licensed to practice as an Attorney and Counselor at Law in the Supreme

Court of Missouri and all courts of record in this state, and is, on the date indicated below, a

member in good standing of this Bar.

                                                     IN TESTIMONY WHEREOF, I hereunto set
                                               my hand and affix the seal of the Supreme Court of
                                               Missouri at my office in Jefferson City, Missouri,
                                               this 13th day of November, 2018.




                                               Clerk of the Supreme Court of Missouri
